[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER SUA SPONTE
The plaintiff complains in her Motion For Contempt dated November 4, 1994 that the defendant has failed to pay child support as ordered. The file indicates that the Connecticut Child Support Enforcement Bureau has an open file for the collection of child support ordered in this case.
Pursuant to § 17b-179(h) this child support order is enforceable pursuant to § 46b-231 and in particular, (b)(14), (m)(2)(3) and (4).
This file is referred to the Family Support Magistrate calendar for determination of jurisdiction.
So Ordered.
HARRIGAN, J.